Exhibit 10.4

 

LOGO [g847668g02p39.jpg]

 

Tel: (703) 918-5000

www.FreddieMac.com

  

Corporate Headquarters

8250 Jones Branch Drive

McLean, VA 22102

    

RESTRICTIVE COVENANT AND CONFIDENTIALITY AGREEMENT

In exchange for the mutual promises and consideration set forth below, this
Restrictive Covenant and Confidentiality Agreement (“Agreement”) is entered into
by and between the Federal Home Loan Mortgage Corporation (“Freddie Mac” or
“Company”) and the undersigned employee (“you”), effective on the date you
assign a personal signature to page 5 of this Agreement. This Agreement
supersedes any previous Restrictive Covenant and Confidentiality Agreement
between the above parties.

 

I.

Definitions

The following terms shall have the meanings indicated when used in this
Agreement.

A. Competitor: The following entities, and their respective parents, successors,
subsidiaries, and affiliates are competitors: (i) Fannie Mae (ii) all Federal
Home Loan Banks (including the Office of Finance); and (iii) such other entities
to which you and the Company may agree in writing from time-to-time.

B. Confidential Information: Information or materials in written, oral,
magnetic, digital, computer, photographic, optical, electronic, or other form,
whether now existing or developed or created during the period of your
employment with Freddie Mac, that constitutes trade secrets and/or proprietary
or confidential information. This information includes, but is not limited to:
(i) all information marked Proprietary or Confidential; (ii) information
concerning the components, capabilities, and attributes of Freddie Mac’s
business plans, methods, and strategies; (iii) information relating to tactics,
plans, or strategies concerning shareholders, investors, pricing, investment,
marketing, sales, trading, funding, hedging, modeling, sales and risk
management; (iv) financial or tax information and analyses, including but not
limited to, information concerning Freddie Mac’s capital structure and tax or
financial planning; (v) confidential information about Freddie Mac’s customers,
borrowers, employees, or others; (vi) pricing and quoting information, policies,
procedures, and practices; (vii) confidential customer lists; (viii) proprietary
algorithms; (ix) confidential contract terms; (x) confidential information
concerning Freddie Mac’s policies, procedures, and practices or the way in which
Freddie Mac does business; (xi) proprietary or confidential data bases,
including their structure and content; (xii) proprietary Freddie Mac business
software, including its design, specifications and documentation;
(xiii) information about Freddie Mac products, programs, and services which has
not yet been made public; (xiv) confidential information about Freddie Mac’s
dealings with third parties, including dealers, customers, vendors, and
regulators; and/or (xv) confidential information belonging to third parties to
which you received access in connection with your employment with Freddie Mac.
Confidential Information does not include general skills, experience, or
knowledge acquired in connection with your employment with Freddie Mac that
otherwise are generally known to the public or within the industry or trade in
which Freddie Mac operates.

 

II.

Non-Competition

You recognize that as a result of your employment with Freddie Mac, you have
access to and knowledge of critically sensitive Confidential Information, the
improper disclosure or use of which would result in grave competitive harm to
Freddie Mac. Therefore, you agree that neither during your employment with
Freddie Mac, nor for the twelve (12) months immediately following termination of
your employment for any reason, will you consider offers of employment from,
seek or accept employment with, or otherwise directly or

 

1



--------------------------------------------------------------------------------

indirectly provide professional services to any Competitor, if you will be
rendering duties, responsibilities or services for the Competitor that are of
the type and nature rendered or performed by you during the past two years of
your employment with Freddie Mac. You acknowledge and agree that this covenant
has unique, substantial and immeasurable value to Freddie Mac, that you have
sufficient skills to provide a livelihood for yourself while this covenant
remains in force, and that this covenant will not interfere with your ability to
work consistent with your experience, training and education. This
non-competition covenant applies regardless of whether your employment is
terminated by you, by Freddie Mac, or by a joint decision.

If you are a licensed lawyer, this non-competition covenant shall be interpreted
in a manner consistent with any rule applicable to a licensed legal professional
in the jurisdiction(s) of your licensure or registration that concerns your
employment as counsel with, or provision of legal services to, a Competitor.

 

III.

Non-Solicitation and Non-Recruitment

During Your employment with Freddie Mac and for a period of twelve (12) months
after your termination date, you will not solicit or recruit, attempt to solicit
or recruit or assist another in soliciting or recruiting any Freddie Mac
managerial employee (including manager-level, Executive-level, or officer-level
employee) with whom you worked, or any employee whom you directly or indirectly
supervised at Freddie Mac, to leave the employee’s employment with Freddie Mac
for purposes of employment or for the rendering of professional services. This
prohibition against solicitation does not apply if Freddie Mac has notified the
employee being solicited or recruited that his/her employment with the Company
will be terminated pursuant to a corporate reorganization or reduction-in-force.

If you are a licensed lawyer, this non-solicitation covenant shall be
interpreted in a manner consistent with any rule applicable to a licensed legal
professional in the jurisdiction(s) of your licensure or registration.

 

IV.

Treatment of Confidential Information

A. Non-Disclosure. You recognize that Freddie Mac is engaged in an extremely
competitive business and that, in the course of performing your job duties, you
will have access to and gain knowledge about Confidential Information. You
further recognize the importance of carefully protecting this Confidential
Information in order for Freddie Mac to compete successfully. Therefore, you
agree that you will neither divulge Confidential Information to any persons,
including to other Freddie Mac employees who do not have a Freddie Mac
business-related need to know, nor make use of the Confidential Information for
your own benefit or for the benefit of anyone else other than Freddie Mac. You
further agree to take all reasonable precautions to prevent the disclosure of
Confidential Information to unauthorized persons or entities, and to comply with
all Company policies, procedures, and instructions regarding the treatment of
such information.

B. Return of Materials. You agree that upon termination of your employment with
Freddie Mac for any reason whatsoever, you will deliver to your immediate
supervisor all tangible materials embodying Confidential Information, including,
but not limited to, any documentation, records, listings, notes, files, data,
sketches, memoranda, models, accounts, reference materials, samples,
machine-readable media, computer disks, tapes, and equipment which in any way
relate to Confidential Information, whether developed by you or not. You further
agree not to retain any copies of any materials embodying Confidential
Information.

C. Post-Termination Obligations. You agree that after the termination of your
employment for any reason, you will not use in any way whatsoever, nor disclose
any Confidential Information learned or obtained in connection with your
employment with Freddie Mac without first obtaining the written permission of
the Senior Vice President of Human Resources of Freddie Mac. You further agree
that, in order to assure the continued confidentiality of the Confidential
Information, Freddie Mac may correspond with your future employers to advise
them generally of your exposure to and knowledge of Confidential Information,
and your obligations and responsibilities regarding the Confidential
Information. You understand and agree that any such contact may include a
request for assurance and confirmation from such employer(s) that you will not
disclose Confidential

 

2



--------------------------------------------------------------------------------

Information to such employer(s), nor will such employer(s) permit any use
whatsoever of the Confidential Information. To enable Freddie Mac to monitor
compliance with the obligations imposed by this Agreement, you further agree to
inform in writing Freddie Mac’s Senior Vice President of Human Resources of the
identity of your subsequent employer(s) and your prospective job title and
responsibilities prior to beginning employment. You agree that this notice
requirement shall remain in effect for twelve (12) months following the
termination of your Freddie Mac employment.

D. Disclosure of Trade Secrets to Government. As required by federal law, and
notwithstanding anything to the contrary in this Agreement:

(i) you shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made in
confidence to a Federal, State, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law.

(ii) you shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if the
filing is made under seal.

(iii) If you file a lawsuit for retaliation by Freddie Mac for reporting a
suspected violation of law, you may (a) disclose trade secrets to your attorney,
and (b) use the trade secret information in the court proceeding if you file any
document containing the trade secret under seal and do not disclose the trade
secret except pursuant to court order.

E. Ability to Enforce Agreement and Assist Government Investigations. Nothing in
this Agreement prohibits or otherwise restricts you from: (1) making any
disclosure of information required by law; (2) assisting any regulatory or law
enforcement agency or legislative body to the extent you maintain a legal right
to do so notwithstanding this Agreement; (3) filing, testifying, participating
in or otherwise assisting in a proceeding relating to the alleged violation of
any federal, state, or local law, regulation, or rule, to the extent you
maintain a legal right to do so notwithstanding this Agreement; or (4) filing,
testifying, participating in or otherwise assisting the Securities and Exchange
Commission or any other proper authority in a proceeding relating to allegations
of fraud.

V. Consideration Given to You

In exchange for agreeing to be bound by the terms, conditions, and restrictions
stated in this Agreement, Freddie Mac will provide you with employment, which
you agree is adequate consideration for your agreement to be bound by the
provisions of this Agreement.

VI. Reservation of Rights

You agree that nothing in this Agreement constitutes a contract or commitment by
Freddie Mac to continue your employment in any job position for any period of
time, nor does anything in this Agreement limit in any way Freddie Mac’s right
to terminate your employment at any time for any reason.

VII. Compliance with the Code of Conduct and Corporate Policies & Procedures,
Including Personal Securities Investments Policy

As a Freddie Mac employee, you will be subject to Freddie Mac’s Code of Conduct
(“Code”) and to Corporate Policy 3-206, Employee Trading Policy (“Policy”) that,
among other things, limit the investment activities of Freddie Mac employees.
You agree to fully comply with the Code and the Policy, copies of which are
enclosed for your review.

You agree to consult with Freddie Mac’s Chief Compliance Officer as soon as
practical prior to beginning employment about any investments that you or a
“covered household member,” as that term is defined in the

 

3



--------------------------------------------------------------------------------

Policy, may have that may be prohibited by the Policy. You also agree to
disclose prior to beginning employment any other matter or situation that may
create a conflict of interest as such term is defined in the Code.

In addition, prior to beginning employment, you agree to disclose to Freddie
Mac’s Human Resources Division the terms of any employment, confidentiality or
stock grant agreements to which you may currently be subject that may affect
your future employment or recruiting activities so that Freddie Mac may ensure
that your employment by Freddie Mac and conduct as a Freddie Mac employee are
not inconsistent with any of their terms.

VIII. Absence of Any Conflict of Interest

You represent that you do not have any confidential information, trade secrets
or other proprietary information that you obtained as the result of your
employment with another employer that you will be using in your position at
Freddie Mac. You also represent that you are not subject to any employment,
confidentiality or stock grant agreements, or any other restrictions or
limitations imposed by a prior employer, which would affect your ability to
perform the duties and responsibilities for Freddie Mac in the job position
offered, and further represent that you have provided Freddie Mac with copies of
any non-competition, non-solicitation or similar agreements or limitations that
have not expired, so that Freddie Mac can make an independent judgment that your
employment with Freddie Mac is not inconsistent with any of its terms.

 

IX.

Enforcement

A. You acknowledge that you may be subject to discipline, up to and including
termination of employment, for your breach or threat of breach of any provision
of this Agreement.

B. You agree that irreparable injury will result to Freddie Mac’s business
interests in the event of breach or threatened breach of this Agreement, the
full extent of Freddie Mac’s damages will be impossible to ascertain, and
monetary damages will not be an adequate remedy for Freddie Mac. Therefore, you
agree that in the event of a breach or threat of breach of any provision(s) of
this Agreement, Freddie Mac, in addition to any other relief available, shall be
entitled to temporary, preliminary, and permanent equitable relief to restrain
any such breach or threat of breach by you and all persons acting for and/or in
concert with you, without the necessity of posting bond or security, which you
expressly waive.

C. You agree that each of your obligations specified in this Agreement is a
separate and independent covenant, and that all of your obligations set forth
herein shall survive any termination, for any reason, of your Freddie Mac
employment. To the extent that any provision of this Agreement is determined by
a court of competent jurisdiction to be unenforceable because it is overbroad,
that provision shall be limited and enforced to the extent permitted by
applicable law. Should any provision of this Agreement be declared or determined
by any court of competent jurisdiction to be unenforceable or invalid under
applicable law, the validity of the remaining obligations will not be affected
thereby and only the unenforceable or invalid obligation will be deemed not to
be a part of this Agreement.

D. This Agreement is governed by, and will be construed in accordance with, the
laws of the Commonwealth of Virginia, without regard to its or any other
jurisdiction’s conflict-of-law provisions. You agree that any action related to
or arising out of this Agreement shall be brought exclusively in the United
States District Court for the Eastern District of Virginia, and you hereby
irrevocably consent to personal jurisdiction and venue in such court and to
service of process by United States Mail or express courier service in any such
action.

E. If any dispute(s) arise(s) between Freddie Mac and you with respect to any
matter which is the subject of this Agreement, the prevailing party in such
dispute(s) shall be entitled to recover from the other party all of its costs
and expenses, including its reasonable attorneys’ fees.

 

4



--------------------------------------------------------------------------------

Executive has been advised to discuss all aspects of this Agreement with
Executive’s private attorney. Executive acknowledges that Executive has
carefully read and understands the terms and provisions of this Agreement and
that they are reasonable. Executive signs this Agreement voluntarily and accepts
all obligations contained in this Agreement in exchange for the consideration to
be given to Executive as outlined above, which Executive acknowledges is
adequate and satisfactory, and which Executive further acknowledges Freddie Mac
is not otherwise obligated to provide to Executive. Neither Freddie Mac nor its
agents, representatives, directors, officers or employees have made any
representations to Executive concerning the terms or effects of this Agreement,
other than those contained in this Agreement.

 

By:   /s/ Christian Lown                      Date:   5/29/20   Christian Lown  
    

 

5